Opinion filed July 8, 2021




                                     In The

        Eleventh Court of Appeals
                                   ___________

                              No. 11-19-00027-CR
                                   ___________

                 GERARDO ALONZO LOPEZ, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                      On Appeal from the 244th District Court
                               Ector County, Texas
                       Trial Court Cause No. C-18-1149-CR


          MEMORANDUM OPINION ON REMAND
       Based upon an open plea of guilty, the trial court convicted Appellant of
felony driving while intoxicated. After a hearing on punishment, the trial court
assessed Appellant’s punishment at confinement for five years and a fine of $500.
We modify the trial court’s judgment and affirm as modified.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and concludes that this appeal is frivolous
and without merit. Counsel has provided Appellant with a copy of the brief, a copy
of the motion to withdraw, a copy of the clerk’s record and the reporter’s record, and
an explanatory letter. Counsel advised Appellant of his right to review the record
and file a response to counsel’s brief. Counsel also advised Appellant of his right to
file a petition for discretionary review in order to seek review by the Texas Court of
Criminal Appeals. See TEX. R. APP. P. 68. Court-appointed counsel has complied
with the requirements of Anders v. California, 386 U.S. 738 (1967); Kelly v. State,
436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d 403 (Tex.
Crim. App. 2008); and Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991).
        Appellant has not filed a response to counsel’s Anders brief. Following the
procedures outlined in Anders and Schulman, we have independently reviewed the
record, and we agree with counsel that no arguable grounds for appeal exist.1
        We note, however, that the judgment contains a nonreversible error. In the
judgment, the trial court ordered Appellant to pay court costs, including a Time
Payment Fee of $25. In light of the recent opinion of the Court of Criminal Appeals
in Dulin, we conclude that the time payment fee must be struck in its entirety as
prematurely assessed. See Dulin v. State, 620 S.W.3d 129, 133 & n.29 (Tex. Crim.
App. 2021). When the trial court erroneously includes fees as court costs, we should
modify the trial court’s judgment to remove the improperly assessed fees. See
Cates v. State, 402 S.W.3d 250, 252 (Tex. Crim. App. 2013).
        Accordingly, we modify the trial court’s judgment and the bill of cost to delete
the time payment fee of $25, without prejudice to a time payment fee being assessed
later “if, more than 30 days after the issuance of the appellate mandate, [Appellant]




        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to Rule 68
of the Texas Rules of Appellate Procedure.

                                                    2
has failed to completely pay any fine, court costs, or restitution that he owes.” See
Dulin, 620 S.W.3d at 133.
      We grant counsel’s motion to withdraw; modify the judgment of the trial court
as set forth above; and, as modified, affirm the judgment of the trial court.


                                                     PER CURIAM


July 8, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          3